DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation "the rotation member" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 recites the limitation "the sliding member" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino (US 2014/0296640 A1).
Regarding claim 1, Hoshino teaches an endoscope control system for performing a bending operation in a disposable insertion endoscope, the endoscope control system comprising: a first control wheel (4; Fig. 2) connected to a first wire drum (19) for connection to a steering wire of the endoscope, whereby rotation of the first control wheel controls the bending operation (par. [0050]-[0053]); and a multi-disc brake (11/12/14; Fig. 3) comprising a stack of at least three brake discs (par. [0068]-[0072]), wherein activation of the multi-disc brake changes the multi-disc brake from a released state (first position) to a braking state (second position), a brake torque generated by the multi-disc brake in the braking state preventing rotation of the first control wheel (4), the brake torque in the released state being at least partially released (par. [0080]-[0086]; Figs. 5 and 6).
Regarding claim 2, Hoshino teaches the control system according to claim 1, wherein the stack includes a first brake disc (14) positioned between a second (11) and a third (12) brake disc of the stack (par. [0072]), the first brake disc (14) being rotatable in relation to the second (11) and third (12) brake discs (par. [0074]), a first friction interface (top of 14f/bottom of 11) being provided between the first (14) and second (11) discs and a second friction interface (bottom of 14f/top of 12) being provided between the first (14) and third (12) brake discs, so that rotation of the first brake disc (14)  in relation to the second (11) and third (12) brake discs activates the first and second friction interfaces to provide at least part of the brake torque (par. [0085]-[0086]).
Regarding claim 3, Hoshino teaches the control system according to claim 2, wherein, when moving the multi disc brake (11/12/14; Fig. 3) from the released state (first position) to the braking state (second position), a force is exerted on the stack of discs (11/12/14; Fig. 3), the force pushing the second (11) and third (12) discs towards the first disc (14), the first (top of 14f/bottom of 11) and second (bottom of 14f/top of 12) friction interfaces thereby providing a brake force against rotation of the first brake disc (14) relative to the second (11) and third (12) brake discs (par. [0083]-[0086]).
Regarding claim 4, Hoshino teaches the control system according to claim 2, further comprising a frame (10), the rotation of the control wheel (4) occurring relative to the frame (par. [0054]-[0055]), and wherein the first brake disc (14) is rotationally fixed relative to the first control wheel (par. [0073]-[0074]), and the second (11) and third (12) brake discs are rotationally fixed relative to the frame (10).
Regarding claim 5, Hoshino teaches the control system according to claim 4, wherein the frame (10) is fixed to or forms part of an endoscope handle housing (3g) of an endoscope handle (Fig. 2).
Regarding claim 6, Hoshino teaches the control system according to claim 1, wherein the stack consists of six brake discs (11/12/14/15b/23/5b; Fig. 3).
Regarding claim 7, Hoshino teaches the control system according to claim 1, wherein every other of the brake discs of the stack is manufactured from a material different from a material of the remaining brake discs (metal: 11 and 12, par. [0068];  plastic: portion 25 of 14, par. [0073]-[0074]).
Regarding claim 8, Hoshino teaches the control system according to claim 1, wherein at least one of the brake discs is manufactured from plastic polymer material (portion 25 of 14, par. [0073]-[0074]).
Regarding claim 11, Hoshino teaches the control system according to claim 1, further comprising a second control wheel (6; Fig. 2) connected to a second wire drum (Fig. 2 – unlabeled drum below 19) for connection to a further steering wire of the endoscope (par. [0050]-[0053]), whereby rotation of the second control wheel (6) controls the bending operation in another dimension than that of the first control wheel (4; par. [0042]); and a second multi-disc brake (11/12/14; Fig. 3; par. [0038]-[0039] and [0129]) comprising a stack of at least three brake discs (par. [0068]-[0072]), wherein activation of the second multi-disc brake changes the second multi-disc brake from a released state (first position) to a braking state (second position), a brake torque generated by the second multi-disc brake in the braking state preventing rotation of the second control wheel (4), the brake torque in the released state being at least partially released (par. [0080]-[0086]; Figs. 5 and 6).
Regarding claim 12, Hoshino teaches the control system according to claim 1, further comprising a brake handle (5; Fig. 2), movement of which changes the multi-disc brake between the braking state (second position) and the released state (first position) (par. [0061]-[0062] and [0080]-[0086]).
Regarding claim 13, Hoshino teaches the control system according to claim 12, wherein the movement of the brake handle (5) is transferred to the multi-disc brake (11/12/14; Fig. 3) by the brake handle rotating a rotation member (5b), such as a disc, relative to a sliding member (15), such as a disc or one of the brake discs, the sliding member (15) providing a pushing force on at least one of the brake discs activating the braking torque on the multi-disc brake (par. [0080]-[0086]).
Regarding claim 14, Hoshino teaches the control system according to claim 13, wherein the rotation member (5b) and/or the sliding member  (15) may include an inclined portion or ramp (Figs. 4-6) so that rotating movement between the member along the inclined portion pushes the two members away from each other (Figs. 5-6).
Regarding claim 15, Hoshino teaches the control system according to claim 1, wherein the rotation member (5b) and/or the sliding member (15)may include an inclined portion or ramp (Figs. 4-6) so that rotating movement between the rotation and/or sliding members along the inclined portion or ramp pushes the two members away from each other (Figs. 5-6).
Regarding claim 16, Hoshino teaches the control system according to claim 15, wherein the movement along the inclined portion or ramp pushes the sliding member towards the multi-disc brake such that the sliding member exerts a compressive force on the stack of brake discs and changes the multi-disc brake from the released state to the braking state (From Figs. 5 to 6; par. [0080]-[0086]).
Regarding claim 17, Hoshino teaches an endoscope handle (3) for an endoscope, the endoscope handle (3; Figs. 1-6) comprising a control system according to claim 16.
Regarding claim 18, Hoshino teaches the endoscope handle of claim 17, further comprising the first control wheel (4) rotatably coupled to the first wire drum (19) wherein rotation of the first control wheel rotates the first wire drum, the second control wheel (6) rotatably coupled to the second wire drum (Fig. 2 – unlabeled drum below 19) wherein rotation of the second control wheel rotates the second wire drum, and wherein the rotation of the first wire drum and the second wire drum controls the bending operation (par. [0042]).
Regarding claim 19, Hoshino teaches an endoscope (1) comprising an endoscope handle (Figs. 1-6) according to claim 17.
Regarding claim 20, Hoshino teaches the endoscope according to claim 19, further comprising a distal tip or tip part that comprises a bending section (2w; Fig. 1) connected to the steering wire(s) so that the control system can activate a bending operation of the bending section via the steering wire(s) (par. [0042]).

Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al.  (US 2014/0343489 A1).
Regarding claim 1, Lang teaches an endoscope control system for performing a bending operation in a disposable insertion endoscope, the endoscope control system comprising: a first control wheel (4060; Fig. 4; par. [0070]) connected to a first wire drum (4070) for connection to a steering wire of the endoscope, whereby rotation of the first control wheel controls the bending operation (par. [0070]); and a multi-disc brake (4195/4120/4140; Fig. 4) comprising a stack of at least three brake discs (par. [0072]-[0075]), wherein activation of the multi-disc brake changes the multi-disc brake from a released state (Fig. 6A) to a braking state (Fig. 6B), a brake torque generated by the multi-disc brake in the braking state preventing rotation of the first control wheel (4060), the brake torque in the released state being at least partially released (par. [0072]-[0075]; Figs. 4 and 6A/6B).
Regarding claim 9, Lang teaches the control system according to claim 1, further comprising a spring (4150; Fig. 4) exerting a spring force on the stack of brake discs in the braking state of the multi-disc brake (par. [0073]).
Regarding claim 10, Lang teaches the control system according to claim 9, wherein the spring (4150; Fig. 4) is prestressed (par. [0075]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino, as applied to the claims above, in view of Allen et al. (US 2013/0296848).
Regarding claim 21, Hino teaches the endoscope according to claim 19, further comprising: a housing frame (3g/10; Fig. 1) for forming or for forming part of an endoscope handle housing (3; Fig. 1), the housing frame (3g/10) comprising a connection hole (Fig. 2; interior of 10); a first control wheel unit (6) comprising a first wheel handle (6; Fig. 2); a second control wheel unit (4) comprising a second wheel handle (4; Fig. 2); a second shaft unit (18/19; Fig. 2), the second shaft unit comprising a second wire drum (19) and a second shaft (18), the second shaft (18) connecting the second control wheel unit (4) to the second wire drum (19), the second wire drum (19) being for connection to a second steering wire of the endoscope (par. [0050]-[0053]), whereby rotation of the second wheel handle (4) relative to the housing frame about an axis of rotation controls the bending operation in a second dimension (par. [0042]); wherein the second control wheel (4) is positioned between the first control wheel (6) and the housing frame (3g), the second shaft (18) extends through the connection hole of the housing frame (3g; Fig. 2), and the first shaft (Fig. 2 – unlabeled shaft connected to 6 and extending through 18) extends through the connection hole of the housing frame and through the second shaft (Fig. 2). 
Although Hino teaches that the shaft (18) is connected to the wheel (18), is does not specifically describe the locking structure (par. [0050]). Allen teaches an analogous handle wherein the shaft (250; Figs. 26 and 27) is connected to the control wheel (260; Figs. 26 and 27) by means of a snap connection between the shaft and control unit (par. [0108]). It would have been obvious to one having ordinary skill in the art to have attached the first and second shafts of Hino to the first and second control wheels using the snap connection taught by Allen, as a simple substation of one known attachment mechanism for another having the predictable result of operably connecting the components. Additionally, such connection provides a configuration whereby the first and second snap connections attach the first and second control wheels, the housing frame, and the first and second shaft units to each other.
Regarding claim 22, Hoshino in view of Allen teach the endoscope according to claim 21, wherein the first shaft (Fig. 2 – unlabeled shaft connected to 6 and extending through 18) includes a bearing surface (outer surface of the first shaft; Fig. 2), the second shaft (18) includes an outer bearing surface (outer surface of 18; Fig. 2) positioned farther from the axis of rotation than the bearing surface of the first shaft (Fig. 2), and the handle housing includes an outer bearing element (10) comprising an inner bearing surface (inner surface of 10) positioned farther from the axis of rotation than the outer bearing surface of the second shaft (outer surface of 18; Fig. 2), the inner bearing surface of the outer bearing element (inner surface of 10) abutting the outer bearing surface of the second shaft (outer surface of 18; Fig. 2) so that rotation of the second control wheel (4) is at least partly borne on the outer bearing element (10; Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        12/18/22